Citation Nr: 0603417	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-26 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation for degenerative 
joint disease (DJD) of the right knee based on limitation of 
extension, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for DJD of the right knee based on limitation of 
flexion.

3.  Entitlement to an increased evaluation in excess of 10 
percent for a right knee disability, status post arthroscopic 
meniscectomy with anterior cruciate ligament (ACL) 
reconstruction and with laxity.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
No. Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, granted service connection for DJD of the right knee, 
assigning a 10 percent disability, and continued a 10 percent 
evaluation for service-connected right knee disability, 
status post arthroscopic meniscectomy with ACL reconstruction 
and with laxity.  

In an August 2003 rating decision, the RO increased the 
evaluation for DJD of the right knee based on limited 
extension to 20 percent, effective from January 10, 2003.  

In March 2004, the veteran presented testimony before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of the hearing is associated with the claims 
folder and has been reviewed.

In December 2004, the Board remanded the case in order to 
afford the veteran a VA examination.  

In a June 2005 rating decision, the RO granted service 
connection for DJD of the right knee based on limited 
flexion, assigning a 10 percent evaluation, effective from 
August 16, 2002.  The case is now before the Board for 
appellate review.

FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  The veteran's right knee disability is currently 
manifested by x-ray evidence of DJD, crepitus, pain on 
motion, with no more than slight recurrent subluxation or 
lateral instability.  

3.  For the period prior to January 10, 2003, there is no 
evidence of extension of the right leg limited to 15 degrees.

4.  For the period beginning on January 10, 2003, there is no 
evidence of extension of the right leg limited to 20 degrees.

5.  On January 2005 VA examination, right leg flexion was to 
98 degrees.  There is no evidence of flexion limited to 30 
degrees. 

6.  The veteran has not submitted evidence tending to show 
that his service-connected right knee disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for a right knee disability, status post arthroscopic 
meniscectomy with ACL reconstruction, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code 5257 (2005).

2.  For the period prior to January 10, 2003, the criteria 
for a disability evaluation in excess of 10 percent for 
service-connected DJD of the right knee based on limitation 
of extension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5261 (2005).

3.  For the period since January 10, 2003, the criteria for a 
disability evaluation in excess of 20 percent for service-
connected DJD of the right knee based on limitation of 
extension have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5261 (2005).

4.  The criteria for a disability evaluation in excess of 10 
percent for DJD of the right knee based on limitation of 
flexion have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the VCAA notice requirements 
have been satisfied by virtue of letters sent to the veteran 
in June 2002, November 2002, January 2004, and January 2005.  
These letters collectively informed the veteran of the 
provisions of the VCAA.  The June 2002 and November 2002 
letters notified the veteran that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
his appeal, but that he had to provide enough information so 
that VA could request the relevant records.  The January 2004 
and January 2005 letters discussed the RO's attempts already 
made to obtain relevant evidence with regard to this appeal.  
Those letters also notified the veteran of his opportunity to 
submit additional evidence to support his appeal, as he was 
told to provide any additional pertinent evidence or 
information he had pertinent to his claim.  The Board notes 
that the RO's November 2002 and January 2004 VCAA letters 
contain a specific request that the veteran send any medical 
reports that he has in his possession.  The veteran has not 
alleged that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

In addition, the RO issued a detailed statement of the case 
(SOC) in August 2003, as well as a supplemental statement of 
the case (SSOC) in July 2005, in which the veteran and his 
representative were advised of all the pertinent laws and 
regulations regarding his increased rating claim for DJD of 
the right knee, as well as for his right knee disability, 
status post arthroscopic meniscectomy.  Thus, the Board 
believes that appropriate notice has been given in this case.  
Additionally, the Board notes that a substantial body of 
evidence was developed with respect to the veteran's claim, 
and that the SOC and SSOC issued by the RO clarified why this 
particular claim was being denied, and of the evidence that 
was lacking.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims folder reflects that the August 2003 SOC 
and the July2005 SSOC contained the pertinent language from 
the new duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2005).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Thus, to the extent that the letters 
notifying him of the VCAA may not have technically informed 
the veteran of each element of the VCAA, the veteran was 
nonetheless properly notified of all the provisions of the 
VCAA by the August 2003 SOC and July 2005 SSOC.  For these 
reasons, the Board concludes that the notifications received 
by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, complete 
VCAA notice was not provided to the veteran prior to the 
initial unfavorable AOJ decision that is the basis of this 
appeal.  Nevertheless, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although notice was 
provided to the veteran after the first adjudication of the 
claim, the veteran has not been prejudiced thereby.  The 
content of such notice fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), regarding 
VA's duty to notify.  Not only has the veteran been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he or his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The claims folder contains service medical records, VA 
treatment records from Shreveport, as well as private medical 
evidence from Christus St. Michael Health System (Drs. Dehaan 
and Young), and Collum & Carney Clinic.  The RO afforded the 
veteran relevant VA examinations in November 1993, December 
1995, January 1999, August 2002, January 2003, and May 2005.  
Also, as noted above, the veteran was afforded a personal 
hearing in March 2004.  The veteran has not indicated that he 
has any additional evidence to submit.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II, 
supra; Quartuccio v.Principi, 16 Vet. App. 183 (2002).  


Increased Evaluation Claim for Right Knee Disability

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, VA and private 
medical evidence.  For the purpose of reviewing the medical 
history of the veteran's service-connected disorder, see 
38 C.F.R. §§ 4.1, 4.2, the Board also reviewed medical 
evidence developed in connection with prior claims.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
When the appeal ensues from the veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered. Fenderson v. 
West, 12 Vet. App. 119 (1999).

I.  Recurrent Subluxation and/or Lateral Instability

During service, the veteran twisted his right knee and 
eventually underwent surgery for torn medial and lateral 
meniscus.  He was ultimately discharged due to his right knee 
disability.  Shortly after his discharge from service, in a 
November 1991 rating decision, the RO granted service 
connection for the veteran's right knee disability, status 
post ACL repair, and assigned a 20 percent evaluation 
pursuant to Diagnostic Code 5257, effective from April 6, 
1991.  In a December 1993 rating decision, the RO proposed to 
reduce the evaluation to 10 percent based on evidence of 
improvement.  In a March 1994 rating decision, the RO reduced 
the evaluation for the veteran's right knee disability, 
status post removal of fragments of lateral meniscus and 
repair of ACL, from 20 percent to 10 percent, effective from 
June 1, 1994.  The 10 percent evaluation, assigned pursuant 
to Diagnostic Code 5257, for the veteran's right knee 
disability, status post surgery, has continued to the 
present.  

Under Diagnostic Code 5257, a 10 percent evaluation is 
assigned when there is evidence of slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
is assigned for moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation is assigned for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2005).

On review, the Board finds that an evaluation in excess of 10 
percent for the veteran's right knee disability, status post 
arthroscopic meniscectomy with ACL reconstruction and with 
laxity, is not warranted.  There is no evidence of moderate 
recurrent subluxation or lateral instability.  In fact, Dr. 
Deehan's April 2004 treatment note reflects good varus and 
valgus stability, and the veteran's most recent VA 
examination of the joints conducted in January 2005 is 
negative for any instability of the right knee.  Therefore, 
an evaluation in excess of 10 percent pursuant to Diagnostic 
Code 5257 is not warranted.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  The 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 38 
C.F.R.§§ 4.40 and 4.45, with respect to pain, do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as 
Diagnostic Code 5257 is not based on limitation of motion, 
the provisions of 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
apply.  


II.  DJD of the Right Knee

There is x-ray evidence of DJD of the right knee.  As noted 
above, in an August 2002, the RO granted service connection 
for mild DJD of the right knee and assigned a 10 percent 
evaluation based on painful or limited motion, effective from 
September 11, 2000.

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).  According to Diagnostic Code 
5003, the diagnostic code which rates impairment resulting 
from degenerative arthritis, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).

In the absence of limitation of motion, a 10 percent 
disability rating will be assigned based upon x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups.  A 20 percent disability evaluation will 
be granted with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).  These 10 percent and 20 percent 
ratings based on x-ray findings will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5003 (2005).

According to VA standards, normal range of motion of the knee 
is from 0 degrees extension to 140 degrees flexion. See 38 
C.F.R. § 4.71, Plate II (2005).

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2005). 

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 10 
degrees (10 percent); extension limited to 15 degrees (20 
percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).

Separate evaluations under Diagnostic Code 5260 (limitation 
of flexion) and Diagnostic Code 5261 (limitation of 
extension) for disability of the same joint may be assigned.  
See VAOPGCPREC 9-2004 (Sept. 17, 2004).

a.  Limitation of Extension

On review of the evidence prior to January 10, 2003, the 
Board finds that an evaluation in excess of 10 percent based 
on limitation of extension is not warranted.  Prior to such 
date, there was evidence of painful motion of the right knee, 
and on August 2002 VA examination, right knee extension was 
normal.  Thus, as there was no evidence of extension limited 
to 15 degrees, an evaluation higher than 10 percent for 
limitation of extension, pursuant to Diagnostic Code 5261, is 
not warranted prior to January 10, 2003.

In an August 2003 rating decision, the RO increased the 
evaluation for DJD of the right knee to 20 percent based on 
evidence of extension to a minus 12 degrees on a January 2003 
VA examination.  That 20 percent evaluation for limitation of 
extension was assigned pursuant to Diagnostic Code 5261, 
effective from January 10, 2003.  

On review of the evidence since January 10, 2003, the Board 
finds that an evaluation in excess of 20 percent is not 
warranted for DJD of the right knee based on limitation of 
extension.  According to Dr. Deehan's April 2004 treatment 
record and a January 2005 VA examination report, the veteran 
was able to fully extend his right knee.  Accordingly, there 
is no evidence of extension limited to 20 degrees, and a 
higher evaluation for limited extension is not warranted.  
See Diagnostic Code 5261.

b.  Limitation of Flexion of the Right Knee

As noted above, the RO, in a June 2005 rating decision, 
granted service connection for limited flexion of the right 
knee, assigning a 10 percent evaluation, effective from 
August 16, 2002.  The RO granted the 10 percent evaluation 
based on painful or limited motion of the right knee, 
pursuant to Diagnostic Code 5003.  As there is no x-ray 
evidence of arthritis showing involvement of two or more 
major joints or two or more minor joint groups with 
occasional exacerbations, a higher evaluation under 
Diagnostic Code 5003 is not warranted.  
The Board also finds that an evaluation in excess of 10 
percent is not warranted for DJD of the right knee pursuant 
to Diagnostic Code 5260.  On January 2005 VA examination, 
flexion of the right knee was to 98 degrees.  Without 
evidence of flexion limited to 30 degrees, a higher 
evaluation for DJD based on limitation of flexion is not 
warranted.  See Diagnostic Codes 5003, 5260 (2005).

The Board acknowledges the significant objective evidence of 
functional loss due to pain.  On January 2005 VA examination, 
there was evidence of functional loss due to pain, figure, 
and weakness.  There was also evidence of a lack of endurance 
upon repetitive use of the right knee.  Notwithstanding, the 
currently assigned evaluations for limitation of extension 
and flexion are greater than the objective evidence of 
limitation of motion warrants.  Even taking into account 
range of motion being decreased by 1/2 during flare-ups, the 
current evaluations already reflect serious knee dysfunction.  
The motion left during flare-ups would not approximate 
extension limited to 20 degrees or flexion limited to 30 
degrees.  Accordingly, in terms of functional limitations 
attributable to the veteran's right knee arthritis, the Board 
does not find adequate pathology or symptoms that would 
warrant a higher evaluation.  See DeLuca, supra.

The Board has examined all other diagnostic codes pertinent 
to the knee.  There is no current evidence of ankylosis of 
the knee or impairment of the tibia or fibula.  Thus, 
Diagnostic Codes 5256 and 5262 are not for application.  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, there is 
no evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected right knee 
disability.  During his most recent VA examination, the 
veteran indicated that he works as a machine assistant and 
takes 3-4 breaks during the day due to his right knee 
disability.  Nevertheless, there is no objective evidence 
that the veteran's right knee disability has caused marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to an increased evaluation in excess of 10 
percent for a right knee disability, status post arthroscopic 
meniscectomy with ACL reconstruction, is denied.

For the period prior to January 10, 2003, the criteria for a 
disability evaluation in excess of 10 percent for service-
connected DJD of the right knee based on limitation of 
extension, is denied.

For the period since January 10, 2003, the criteria for a 
disability evaluation in excess of 20 percent for service-
connected DJD of the right knee based on limitation of 
extension, is denied.

Entitlement to an evaluation in excess of 10 percent for DJD 
of the right knee based on limitation of flexion is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


